 Case 1:19-cv-00703-AJT-JFA Document 1 Filed 05/30/19 Page 1 of 5 PageID# 1




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

CANDACE FORNESS,                                      :
                                                      :
                       Plaintiff,                     :
                                                      :       Case No.
v.                                                    :       (Formerly Fairfax County
                                                      :       Circuit Court – Case No.
MASTERPIECE INTERNATIONAL                             :       2019 02459)
LIMITED, LLC                                          :
                                                      :
                       Defendant.                     :


                                    NOTICE OF REMOVAL

       Defendant Masterpiece International Limited, LLC (”Masterpiece”), by counsel, Carr

Maloney P.C., hereby removes this action from the Circuit Court of Fairfax County in Virginia to

the United States District Court for the Eastern District of Virginia, pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, and in support of such notice, states as follows:

                                      ORIGINAL FILING

       1.       On February 22, 2019, Plaintiff Candace Forness filed a complaint for wrongful

termination in the Circuit Court of Fairfax County, captioned Candace Forness v. Masterpiece

International Limited, LLC, Case No. 2019 02459.

       2.       Masterpiece was served with a copy of the Complaint on April 30, 2019. Pursuant

to 28 U.S.C. § 1446(a), a true and correct copy of all pleadings and orders served on Masterpiece

are attached as Exhibit 1.

       3.       Plaintiff’s Complaint seeks damages in the amount of $600,000, including

$250,000 in compensatory damages and $350,000 in punitive damages. See Complaint, attached

as Exhibit 1.
 Case 1:19-cv-00703-AJT-JFA Document 1 Filed 05/30/19 Page 2 of 5 PageID# 2




                                      TIMELY REMOVAL

        4.      Pursuant to 28 U.S.C. § 1446(b), the notice of removal shall be filed within 30 days

after the Defendant is served with “a copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based.”

        5.      Masterpiece was served on April 30, 2019. As such, this Notice is due on or before

May 30, 2019. This notice is filed on May 30, 2019 and is, therefore, timely.

                      SUBJECT MATTER JURISDICTION, 28 U.S.C. § 1332(a)

        6.      Diversity jurisdiction exists when the amount in controversy exceeds $75,000,

exclusive of costs and interest, and where the matter in controversy is between citizens of different

states. 28 U.S.C. § 1332(a).

        7.      As set forth more fully below, this action may be removed to this Court by

Defendant Masterpiece because it is a civil action between citizens of different states and the

amount in controversy exceeds the sum of $75,000, exclusive of interests and costs.

                                     A. Diversity of Citizenship

        8.      At the time of the filing of the Complaint and the filing of this Notice of Removal,

Plaintiff is a citizen and resident of the Commonwealth of Virginia. See Complaint, attached as

Exhibit 1, at ¶ 1.

        9.      At the time of the filing of the Complaint and the filing of this Notice of Removal,

Defendant Masterpiece is a Delaware Limited Liability Company with its principal place of

business in New York, New York. See Complaint, attached as Exhibit 1, at ¶ 2.

        10.     Therefore, for purposes of diversity of citizenship under 28 U.S.C. § 1332, Plaintiff

is diverse from Defendant and the complete diversity of citizenship requirement is satisfied.




                                                  2
 Case 1:19-cv-00703-AJT-JFA Document 1 Filed 05/30/19 Page 3 of 5 PageID# 3




                                      B. Amount in Controversy.

       11.     The amount in controversy requirement is also satisfied. In her Complaint, Plaintiff

seeks damages in the amount of $600,000 as a result of her claims against Defendant. See Exhibit

1.

       12.     Given that this amount exceeds $75,000, the amount in controversy requirement is

satisfied. See 28 U.S.C. § 1332(a).

       13.     Accordingly, since there is complete diversity of citizenship between the parties,

and the amount in controversy requirement is satisfied, this Court has subject matter jurisdiction

over this case, and the matter may properly be removed to this Court.

                                 GROUNDS FOR REMOVAL

       14.     “[A]ny civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing the place where such action is

pending.” 28 U.S.C § 1441(a).

       15.     There is original jurisdiction pursuant to 28 U.S.C. § 1332(a), as detailed above;

therefore, this matter is removable under 28 U.S.C. § 1441(a).

       16.     Because this matter is pending in the Circuit Court for Fairfax County, the United

States District Court for the Eastern District of Virginia (Alexandria Division) is the appropriate

court to which this matter may be removed as it is the “district and division embracing the place

where the [state court] action is pending.” 28 U.S.C. § 1441(a).

                  NOTICE TO ADVERSE PARTIES AND STATE COURT

       17.     Masterpiece has, simultaneously with the filing of this Notice of Removal, given

written notice of its filing to Plaintiff as required by 28 U.S.C. § 1446(d). A copy of this Notice


                                                 3
 Case 1:19-cv-00703-AJT-JFA Document 1 Filed 05/30/19 Page 4 of 5 PageID# 4




of Removal has simultaneously been filed with the Circuit Court for Fairfax County, as required

by 28 U.S.C. § 1446(d).

       18.     Masterpiece has complied in all respects with the procedural requirements of 28

U.S.C. §1446 and the Federal Rules of Civil Procedure that govern removal from state court.

                                        CONCLUSION

       For these reasons, Defendant Masterpiece International Limited, LLC respectfully requests

that the United States District Court for the Eastern District of Virginia assume jurisdiction over

the above-captioned action.

                                                     Respectfully Submitted,

                                                     MASTERPIECE INTERNATIONAL
                                                     LIMITED, LLC
                                                     By Counsel

                                             By:     /s/ Joseph B. Greener ____________
                                                     Mariana D. Bravo, VSB #45212
                                                     Joseph B. Greener, VSB #90758
                                                     Carr Maloney P.C.
                                                     2020 K Street, N.W., Suite 850
                                                     Washington, D.C. 20006
                                                     (202) 310-5500 (Phone)
                                                     (202) 310-5555 (Fax)
                                                     mariana.bravo@carrmaloney.com
                                                     joseph.greener@carrmaloney.com
                                                     Counsel for Defendant Masterpiece
                                                     International Limited, LLC




                                                4
 Case 1:19-cv-00703-AJT-JFA Document 1 Filed 05/30/19 Page 5 of 5 PageID# 5




                             CERTIFICATE OF SERVICE

     I hereby certify that on this 30th day of May 2019, a copy of the foregoing Notice of
Removal was sent first-class mail, postage prepaid, and via email to:

                           Matthew T. Sutter, VSB #66741
                           Sutter & Terpak, PLLC
                           7540 A Little River Turnpike, First Floor
                           Annandale, VA 22003
                           matt@sutterandterpak.com
                           Counsel for Plaintiff

                           Gregg C. Greenberg, VSB #79610
                           Zipin, Amster & Greenberg, LLC
                           8757 Georgia Avenue, Suite 400
                           Silver Spring, MD 20910
                           ggreenberg@zagfirm.com
                           Counsel for Plaintiff

                                          Respectfully Submitted,

                                          MASTERPIECE INTERNATIONAL
                                          LIMITED, LLC
                                          By Counsel


                                          /s/ Joseph B. Greener
                                          Mariana D. Bravo, VSB #45212
                                          Joseph B. Greener, VSB #90758
                                          Carr Maloney P.C.
                                          2020 K Street, N.W., Suite 850
                                          Washington, D.C. 20006
                                          (202) 310-5500 (Phone)
                                          (202) 310-5555 (Fax)
                                          mariana.bravo@carrmaloney.com
                                          joseph.greener@carrmaloney.com
                                          Counsel for Defendant Masterpiece International
                                          Limited, LLC




                                             5
